PER CURIAM.
The evident purpose of the indorsement was to relieve plaintiff’s assignor from any obligation to pay in cash for the advertising, and to require the defendant to take its pay in goods, if it were to be paid at all. We consider that the justice construed the in*749dorsement too narrowly. The true construction, as we regard it, is that the order for goods should be treated as payment pro tanto of the bill for advertising. As to the balance of the advertising bill, the defendant cannot, under his contract, recover.
Judgment reversed and new trial granted, with costs to the appellant to abide the event